(Page 1

of

 

“J, CT Corporation

TO: Sheila Pedersen, Legal Dept
Hilti, ine,
5400 § 422nd East Ave
Tulsa, OK 74146-6099

RE: Process Served in District of Columbia

FOR: ~~ Hilti, Inc. (Domestic State: OK)

12) Case 1:19-cv-03081-CRC Document 1-1 Filed 10/15/19 Page 1 of 12

Service of Process
Transmittal
09/16/2079

CT Log Number 536261232

ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:
DOCUMENTS) SERVED: Summons, Complaint

COURTIAGENCY:
Case # 2019CA0057475

NATURE OF ACTION:

ON WHOM PROCESS WAS SERVED:
DATE AND HOUR OF SERVICE:
JURISDICTION SERVED ¢ District of Columbia

APPEARANCE On ANSWER DUE:
service

ATTORNEY(S) | SENDER(S}: Justin Mckenney

Daren Wingo, Pltf. vs. Hilti, Inc., Dft,

Superlor Court of the District of Columbia, CO

Product Liability Litigation - Personal Injury - Core Driller
CT Corporation System, Washington, BC
By Process Server on 09/16/2019 at 14:28

within 20 days after service of this, summons upon you, exclusive of the day of

Koonz, McKenney, Johnson, DePaolis & Lightfoot, L.L.P

10300 Eaton Place, Suite 200
Fairfox, VA 22030
703-248-4410

Due to the iltegible condition of the enclosed documents, CTs transmittal may be

CT has retained the current log, Retain Date: 09/17/2019, Expected Purge Date:

Email Notification, Anne Moberg anne,moberg@nhilti.com

Email Notification, Sheila Pedersen sheila.pedersen@hilti.com

REMARKS:
incomplete,
ACTION ITEME:
09/27/2019
Image SOP
SIGNED: C T Corporation System
ADDRESS: 1999 Bryan Street
Suite 900
Dallas, TX 75201
For Questions: 866-665-5799

SouthTeam2@woltersktuwer com

Page 1 of #/ AA

Information displayed on this transmittal ts for CT
Corporation's record keeping purposes only and 's provided to
tho reciplent for quick reference, This information does not
constltute a legal opinion as to the nature of action, the
amount of damages, the answer date, or any informatton
contained in the documents thermsetves, Recipient ts
responsible for interpreting sald documents and for taking
appropriate action. Signatures on certified mail receipts
confirm receipt of package only, not contents,

|

  
   
12) Case 1:19-cv-03081-CRC Document 1-1 Filed 10/15/19 Page 2 of 12

{Page 2 of

f

Superior Courtof the District of Columbia,
CLVIL DIVISION
«ADO Tnifiaria. Aveniie NYY. Sulte S000
Washington, 1.020001: Teleplioner (203) 679-1633

 

Daren Wingo

 

Piaintie
¥S. Case-Nunber
Hilti, Inc,

 

Defendant

To the above named Defondant: /@ CT Comofation System, 1015 15th St, NW, Ste 1000, Washinaton,
DBC 20005 g
You are hereby: symmoned and required to serve an Andwér to the .attached Complaiut, cither
‘ personally or through:an-attorney, within twenty (20) days after service of this summons upon you, exclusive
of the day of serviee, If'you are being sued ag an. officer or agency of thy United States Government or the
District of Columbia Government, you have sixty (60) -days ‘after service of this summons. to serve ‘your.
Answer, A copy of the Answer iit be mailed to the attorney for the’party plaintiff who Is suing you. The
_ fittorney’s name and address appear below. If plaintiff hay no attorney, a copy of the Answer must be mailed
to the plaintiff at the.address stated on this Summons.

You are also required to file the original Answer with the Court in Suite 5000 at $00 Indinna Avenue,
N.W., between 8:30 a.m. and 5:00 p.m., Mondays through Fridays or between 9:00'a.m, and, 12:00 ngon on
Sanudays. You may file the original Answer with the Court either before-you serve.a copy of the Answer on
the plaintiff or within five (5) days after you have served the plaintiff. Eyog fail to tile an Anawet, judgment
by default may be entered against you forthe relief demanded in the contplaint,

Justin M. Beall Clerk of the Court
Name of Plaintiff's Attorney

10300 Eaton Place, Ste 200 By
fairs, VA 22030

703-218-4410 Date
Telephone " ‘
SORRY i (202) 6754629 Veuillez appeler ai) (202) 879-4823 pour une‘tradtuciion «8 ed mt bat deh, hay gol (202} 670-4828
HSER PLS, ALG, (202) 870-4020 IMB Chor eee ACT) 20d aTedkea Silunh

 

 

 

Deputy Clork

 

 

 

IMPORTANT: IP YOU RAH. TO FILE AN ANSWER WITHIN THE TIME STATED ABOVE, OR IP, AFTER YoU
ANSWER, YOU PAIL TO. APPEAR AT ANY TIME THE COURT NOTIFIES YOU TO DO 80,4 JODGMENT BY DEFAULT
MAY BE ENTERED AGAINST YOU OR THE MONEY DAMAGES OR OTHER RELIEF DEMANDED IN THE
COMPLAINT. IF THIS OCCURS, YOUR WAGES MAY BE ATTACHED OR WITHHELD OR PERSONAL PROPERTY OR
REAL ESTATE YOU OWN MAY BE TAKEN AND SOLD 'T0 PAY THE JUDOMENT, TE YOU INTEND TO GPPOSE THIS
ACTION, BQ.NOT-FAIL TO ANSWER WITHIN THE REQUIRED TIME,

ff you wish fo talk tora lawyer and fuel that you.cannot affird to pay a fex-to a lawyer, promptly voniact onc-of the ofllecs of the
Legal Ald Spciéty (202-628 F161) or ihe Nelgliburhood Legal Services (202-279-5100) tr help or come lo Sulte 3000 ut S00

Indiana Avene, N.W., fot-mdre infonnatton concerning places wher you may-ask for such help, ;

See reverse side far Spunish iranstalion
Vea ol dasa fa iraduccidn al espatiol

FORM SUMMONS - Ian, 2011 : CASUM. doo

~ EXHIBIT.

a

 
(Page 3

af

efectivo ef dosagravid qué se busca en la one

12

, Case 1:19-cv-03081-CRC Document 1-1 Filed 10/15/19 Page 3 of 12

 

TRIBUNAL SUPERIOR DEL DISTRITO DE COLUMBIA
ae DIVISION CIVIL
500 [udians Avenue, N.W., Suite 5000
Washington, D-C.-20Hit Teléfonn: (203)-879-1133

 

 

Demeridanie
contre .
* Numero de Crsu;
ew ‘

<>

 

 

“Bemandade,

. ah
ofits
i
CITATORIO Es

%

. , ' : Lee . 4 a ee
Al susodicho Pempndade: é Sauer

”

Por‘la:presehte ge Je clin 8 comparecer’y so,le require éntrogar vita Conigstacién aerial adjunta; sea en
persona o fidr-iiédio den abogado, en <l.plazo de vetnie (20)-dlas,contadds deypoés que usted aya récibido este
sitatoria, oxeluyendo el dia miami de 1a entrega‘del offatorio: Situsted esnt siendd déHiaridads:cn calidad de oficial 0.
agente del Gobierno dé los Estados Unidos de Norleamdrica o del Gahieng teh ito dé” Coluinbla, tlene usted
Sesenta (60) dfas.conitaiog despuds- que usted haya recibidd ‘este. citatério, part Rentfegar sit Contestacién. Tiene que
cavintle por correo una, copia.do su:-Contestacién al abogadoe de Ja partéfderiia dante. “Hl nombre ¥ divccién-del
abogado aparecen.al final.de este documento, Si ubdetiundadd no.tléns abog tiene queenvinile af demandante unt
sopia de fa Contestaciéu ,por cotieo-a la-direccin qué-aparece sii ese Cia i. ‘x

% 4

oe ..

A usted tdmbign:se te require:presuntir la Contestact ora J ‘aeTHbunal nla Oficina 5000, Site er S00

Indinnw Avenue, N.W,, entre Jas 8:30 a.m. y 5:00 pum,, de lunesta vieragsio entie.tas 9100 aim. y tis'l 2:00 del mediodta

los sfibados. Usted puéd® prosentar ta Contestaidn tiginal eiJuez-ya sea antés qué Usted Js entiegue al

demandante ana copiy de la Conlestacién o en el plaza da cinco (5) dias de haberle hecho {a enteéga al démandante. 8}

usted inoumple con presentar una Contestacidn, hodria'dlotarse“un fallo en-rebeldia coritta usted para que se haga
ie Pea .

 

SECRETARIO DEE TRIBUNAL

 

Nombre del abtpado del Demandante rg : Maye
on ee
Sh?

Se,

Teldiino ge
FURAN WAIT RR (202) 8784028 "2, Vauiltox appoter au (202) 879-4820 pour wie traduction ed wr WdF slioh, hy gor (202) 679-4828

HAG Metal
* DORR, ae .
STD INCUMPLE: CON PRESBNIAR UNA -CONTRSTACION. BN BL PLAZO ANTES

 

 

Direcelon Subscerétario

 

Fecha

 

 

 
       
 

202) erd.aa2s SRB AS CRUE POE APPTTT (202) 870-4828 BKard- ‘
an é

IMPORTANE: Sf ° : iN as } ; _ EN CEL Dy s
hone 2 JAGRCO.DE CONTRSTAR, USYED NO COMPAREGE CUANDO.LE, AVISE EI. IDZ0ADD, PODRIA
DICTARSH UM PALO: N-REBELDIA CONTRA USTED BAKA QUE SE LE.COBRELOS. DANOS-Y. PRRIUICIOS U-OTRO
DESAGRAVIO OUI: SEBYSQUE EN:LA DEMANDA. 81 ESTO OCURRE, PODRIAN RETENURUESUS“INGRESOS, 6
PODRIAN TOMAR SUS BIENRS 'BRRSONALES 0 RAICES Y VENDERLOS PARA PAGAR BL FALLO, -ST USTED .
PRETENDE OPONERSE-A RSTA ACCION, NO DEUH DE CONTESTAR Ld DEMANDS DENTRO DEL PLAZO EXIGIDO.

Sf desea cunverser con un‘abogude y le parece que nu puede afrontar of costo do.uno, fanie pronto a una de nhestrasbfictnes det *
Legal Ald Sociéty (202-628-1161) 0 e] Neighburhood Legal Services (202+27955100) para pedir ayuda, o venga a la Oficina S000"
det 500 Indie Avorive; NW, parti informayse de ates lugares dinde puede pedir ayudit al respecto.. '

Veo.al-dorsy el original eninglds
Sco fovetée didy-for Engtish original

CASUM.uu

    
Case 1:19-cv-03081-CRC Document 1-1 Filed 10/15/19 Page 4 of 12

{Page 11 of 12)

Filed
D.C, Superior Court
09/03/2019 16: 55aM

Superior Court of the District of Cohiba” °""

 

 

CIVIL DIVISION - CIVIL ACTIONS. BRANCH
. INFORMATION SHEBT.
Daren Wingo br, \ Case Number, 2019 19 CA 005747 B
vs Date: September 3, 2019
Hilti, INC. C1 One of the defendants is being sued

 

‘in their official capacity.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name: {please print) ‘Relationship:to Lawauit, us
dustin. M. Beall, Esq. @ Attorney for Plaintiff:
‘Firm Name: F (Piro.
Koonz, MeKenndy, Johrison, DéPadlis & Lightfoot, LLP 1D Self Pro $e)
Telephone No: , Six digit Cale ed Bar No.: oo
703-278-4410 502994
TYPEOF CASE: 0 Non-Jury 7) 6 Person Jury C1] 12 Perstin Jury
Demands§ 750,000,009 Other:
PENDING CASE(S) RELATED 10 THE ACTION BEING FILED
Case No.: : Judge: Caleridar#s a
Case No. Judge: Calendar a: one .
NATURE OF SUIT: (Chek One Boy Only)
A. CONTRACTS COLLECTION CASES
CT 0} Breach. of Contract (3 07 Porsonal Property D7 14. Undor$25,000 Pitf, Grants Consent

C] 02 Brench of Warranty
[} 96 Negotiable Instiumenit.
[J 15.

C) 09 Rent Properiy-Raal Estate
(7 12 Specific Perforthanes

deere

Jaen

 

£1 16 Under $25,000 Congdnt Denied
Oo 17 6VeR, $95,100 PLE. Grants Consent

 

‘'B. PROPERTY TORTS
EI 04 Automabtls
Cj 02 Couversibn
(] -67 Shoplifting, D.C. Code § 27-102(a)

(1) 04 Property Damage

C1 03 Dostruction of Private Properly

(I 05. ‘frespass .
[‘] 06 Traffic Adjudication. ‘

 

C. PERSONAL TORTS
[1 Of Abuse of Process
02 Ailenation of Affection
03 Assault and Battery

> Harassnyent
0 Invasion of Privavy
1 Libel and Slander

. 0704 Autompbile-Persondl Eijury
[1 O05 Deagit (Misreprdgentation)
J 06 Rulse Accusation
{1 07 Palse Arrest
CE 68 Fraud

C317 Parsonal Injury~-Got Automobile,
Not Malpratiics)
C118 Wrongfit, Death (Notinelpractice)

3 ‘Malicious. Progedutlon
4 Malpractice Legal
S Malpeagiice Medical uausiuiis etoayut duit)

0

Chi

C1.

1] 12 Malicious Interfereioa.

Ci

Ct

Ch!

Mi 16 Nogligence-(Nor Automobile,

[119 Wrongfil Eviction
(20. Faesidly Sult

C}21 Asbestos

[122 ‘toxie/Masé Torts

(1123 ‘Tobacen

Not Malpractice) (24 Lead Paint

 

 

 

 

 

SEB REVIRSB SINB AND CHECK.HERE [1] IPUSED oo

CpvedrarGaroger 2010

a

 
Josten unten

INFORMATION SHEET, Continued

ww

Case 1: 19-cv-03081-CRC Document1-1 Filed 10/15/19 Page 5 of 12

{Page 12 of 12)

 

D. OTHERS
I
« OOi Accounting,
C} 02 Alt, Betdre Judgment
04 Condenmation (Einin, Domain)
05 Rjccrment
87 Insuxance/Suibrogation

Under $25,000-PItf

Grants Consent
18 Quiel Title: .
“09 Spevial Wiit/Warnnts

PC Code § 11-94

Oo boo

oo

(1.10 TRO /tnijonction

fa) 1. Writ ofRapievin

(3.12 Enforce Mechdnles Liga,

[1 16 Deolavatory Judgment

£3} 17 Merit Personnel. Act (OBA)

Oc Code Title 1, Chapter 6)

(3 18 Yreduct Liahilily-

Gh24 Application 1o Confirm, Modify,
‘Vacate Arbitration, Awan
Wie Code 164315)

(195 Liens: Tan/Watet Consent Granted

C) 26 tnsuraince/Subrogation

_ ‘Under'$25,000 Consent Denled
{7 27 Insurance/Subrogation

Over. $25,000
CI 28 Motion to Confirm Arbitration
Award (Collection Cases Only}

E26 Madit Persdnnel Act (QUR)

"90:Giedél Tail/4 Watt Consent: Denied

 

i.
C103 Change of Name
E106 Foreign Judgiront
CHi3 Correction df ith: Certhficate
[114 Correction of Marriage
Certifiedte

 

 

(315 Libet-of Information
(CY 19 Bnier. Administrative Order as
Judgment [iE Code §
2-4802.03(h) or 32-151 9¢a))

CI 20 Master’Moter (19.0. Code's,

AL-330f, , ob seq).

 

C1] 24 Petition for Subpoena
(Rute 28-[¢b}) ws
11'22-Releasg:- Mechanics Lien
C1 23 Rule 27 {aXl). uo
{Perpetiiaté-Testiniony)

&

 

;

For individuals not-ropresentéd by ah attorney: ( ) Eacknowledge receipt of the Civil Actions Pro Se Handbook.

 

Oa 96 Onto 2090

Date

 
12) CASE 1:19-cv-03081-CRC Document1-1 Filed 10/15/19 Page 6 of 12

(Page 4 of
i
1

IN THE. SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
CIVIL DIVISION

DARIN WINGO.
14011 Maryann Late
Summerduch, VA 22742

ee

Plaintiff,
ow. Case Nos 2019 CA 005747 B

25 (allay Puriny, Suite: 1000
. Plario, 1% 75024

 

Serve: CT Corporation Systein
1015 15th St NW, Suite 1000
‘Washingten;.DC 20005

Dofondanit..

 

 

COMPLAINE
‘Blaintiff Daten Wingo ¢ Plaintiff”) suey Defendants Hilti, Inc.(“Defendant Lule")

andiallepes:

SAW OFFICES
Koon: McKinney, po i PARTIES
JONNSON, DEPAOLIS i, —--Plaintit'is at adult-resitlent of the Cormonweulth of Virginia living-at the

S& LIGHTFOOT :
incavomortnuse || Abovesreferenced address.
2001 Pemeinvan av, MW. 2 Détondant Hilti. is, upon knowledge, information, and belief, a-corputation
“gare 48 i , ,
vensvedarba,B.c; 20008 lovited ix the State of Texas, which at all times relevarittherein, was livensed-ta-conduct

ieee

 

 

business‘in thd, District, of Columbia.

(202) 609-0808

 

  
   

  

“EXHIBIT

_}
{Page 5 of 124

we eeptegeneene ae tee

 

 

LAM PRICES
KOONZ, MCKENNEY,
JOHNSON, DEPAQUS
& LIGHTFOOT
LM E.MOHROE bunt
2005 PSNRSYLUAIOA AVE, NAY.
SUT AG

WiasteoTos, LG. 260008

(202) 889-8800

 

 

Case 1:19-cv-03081-CRC Document 1-1 Filed 10/15/19 Page 7 of 12

 

‘3, Jurisdiction is proper under Dit. Code §§ 11-921 (1981),.a8 ainended, 13-
493-(2012), as all incidents giving ride to this.cause of action ocourediin'the District.of
Columbia. .

4, Plaintiff incorparates‘by-réterence the dbdve paragraphit.cPthe:Compluint as
iffolly alleged herein. . |

5, On.or.abdul, Séptember 7, 2016, at about 11215 gam. Plaintiff, an empleyse
OLWMATA, was using‘a Core Driller, manufactured, maintained, and sérviced-by
Defendant, wiién a. pib.onthe Cone Diller broke loose-cansinp the Heavy.tquipment to,
strike Rl aintiff-in.the faew, chest, neck, -und:shauldet resiltity in setloussnjudes,

6, As a result of this incident, Plaintiff sufféred ‘severeand permanont injuries

ineluding, but.norlimited to, fo his face, chest, shoulder; neck, and arms, for which he

recbived'nvedival treatment aud from which: he.continues to:experienes jyalti and fynetional

disability, He has dlso.inourced lost-wages.ag a result of:this inoidént,
i Upon information; knowledge, and beltof; the Core Drillér had ‘beon ,
serviced'by Defendant.on the day before the:incidont or on the days leading up to, the

incidentat the Hilti Service Station located at ldedted at 2890.Gallows RG, Vienna, VA

98980.

8. Defendant had, or inthe exercise of reasonable care should have-had, notice
of'the defect having. just.serviced the Core-Driller in the days leading up to the accitient

and retuned it-for use by:Plaintiff.and other WMATA émplayees,

 
{Page 6 of

cee dn nee o deewtanee ne

CAN ORPIORG
KOONZ, MCKENNEY,
JOHNSON, DEPACLIS

& LIGHTFOOT
JAMES HORROR DURING
2001 Panos rcvana Ave. NW
SUITE 459

WamieTor 0.6, 20008

{702),680.6800

OT STR ae

 

 

 

 

1a) CASE 1:19-cv-03081-CRC Document 1-1 Filed 10/15/19 Page 8 of 12

| 9. At all time relevant hereto, Plaintiff was-acting dtec.and:clear of any and all
contributory negligence. '
COUNT!
(Negligence/Failure to. Warn)

10. Plaintiffincorporates-by reference the above paragiaphy of the Complaint as
if'fully.alloged herein, |

ii, At all.tines relevant herein, Deforidant.owed. a duty to Plaintiff to use
reasonable care under the ciretumnstances, including but not limited to, ‘ensuring that the

Core Driller provided.to, and utilized by - Plaintiff in.a reasonable, safe and-opetable

“‘guinnedjavas desipned in a safe manner, without-defectswhichwould-caise arly

wntvasonable risk-of harm. to those, including Platatiff, whorware ising the product ina

‘reasonably foreseeable manner, and warning foreseeable users:of-the-preduct ofthe

cunreasonable risk of harm.

tae Furthen by setvising the Core’Drlller, Defendantandortiok a duty.to-use
‘yeasohable cave, in-the-maiitenance.ofthe Core Driller-atid. to retiniiit fia condition safe
for use by Plaintiff and others.

13. At all times. xelevant hetein, Deferdants breached-this duty to Plaintiff by
designing, manufacturing, and servicing, adofective prodhet.which was.unsafe forits
intended uso, includitig but hot Limited to nof ensuring that. the jin was stracturally sound
‘and-adequately secured, failing to use-reasonable care in servicing the Core Driller, and
fuiling.to warn foresevable users of this product, including Plaintiff; of the unreasonable.

risk of harm,

 
{Page 7 of 12

LAW OFF RES:
KOonz, MCKENNEY,
JOHNSON, DEPAOLIS

& WIGHTFOOT
dAZEG MORTON fel bung
oon reieivainh Aves HW,
fare 46G-

WASHOTON, 0.6, 20008

(202}658-6600

 

ie
ener

 

2008 0d PR RES REAR rg OS

EN pyrene rere atnrenpemeamennereppar er nacontaabacerteedeetiaedinamapene

, Case 1:19-cv-03081-CRC Document 1-1 Filed 10/15/19 Page 9 of 12

14, At all times.relevant herein, Defendanta-knew or should have-known-when
designing, manufacturing, and servicirig thig Core Driller. that it wasdesigned,
manufactured, and/or serviced defectively, oreating an-unteasonable risk of harm to
Viaintiff. |

TS. As. adirect:and'proximate regult ofthe jégligently:dgsipned arid/or ‘sexviced
preduct, and Defendant's failure-to wain of the defect, Plaintiff sustained. serious.and
peimanent injuries, hus incurred, and. will continue to incur, substandal expenses for
inedical caro and attention; has, incurred, and will continue 19 incur, a loss of wages and.

Wage-carninig capacity; has suffered: atibstantinl, medigol-and demonstiable permanent

ditipaitinenit tat hag significantlydffected -herability toxperfinin-custottlary daily-activities;.

and has suffered, and will continve to suffér, physical gain and. mental anguish.

COUNT IL
(Strict Lighflity Design Defect — Product Liability)

16. Platitiff incorporates: by referenge-thesitinve paragraphs of the Complaiiir as

‘if fully alleged herein.

17. Atall times. relevant herein, Defendants participated, inthe, design, sale, and
inainfenance of the Core Driller on which Plaintiff was injured.

tR — Defendayty designed, sranusactures, instiilied:and-assembledwdetective
exerolgerball because tho desighiwas.uinsalé and createiton unreasonable tek ofinjury to
thosé using the product. )

19. ‘The Core Driller rerzained unchanged froin the tline of manufacture and

wos in the,sane.condition at the time of Plaint{i’s injary.

 
(Page &@ of

UAREGFEER
Koonz; McKenney,
JOHNEON, DEPADLS

&LiGHTROOT

JAMES Monko# Sanna

2001 PERURYLYAHIA AVE., NAY,

Sune 48g

WANRaTON, D.C, 20005

ANAT A prmere TELY

(202) 669-5500

ide Riae bse mnmremn pepe

 

 

 

 

av LATOR CIREEE FEEL TES this SAPP AREEAIE ESTERASE II
a a ef rrr net mPa OP RAM et weerornad rerun te eeaaae

Case 1:19-cv-03081-CRC Document 1-1 Filed 10/15/19 Page 10 of 12

20, — Asw/diteot andiproniinatervgult: of Doffdaints asseinbly and distribution of
the defectively designed exercise ball,.Plaititiff'sustained seclous.and permanent injuries,
has incurred, and will continue to incur, substantial expenses forrmedical care and
attention;-has incurred, dnd will continue to, ineur, a.loss.of wages and-wage eaming

cabipity) lids suffered substanti¢l, medical and.denrongiblepenthandnt.linpditment that

hag significantly-affected tis. Ability to;perform chistonidiy dell jackiviticg! and thas

suffered; and will continue'to suffer; physital pain and mental anguish,

WHEREFORE, in considerativn of the-above, Plaintiff demands judgment against

the: Defendant, ih the fill and just amount of Seven, Hundred and Fifty: Thousand Dollars

(8750,000:00), plus,coste, intorest, attomney!s:fecg Where pertnl ded. Alonigigiith any other

‘felief the Court deems just-and proper.

   

fae OVA 22030
hs 04f 218-4410
K203) 218-4411 1, fax)
Geall@koonvicorh:
Alforney for Plaintiff:

   
      
    

en ND

 

i 5

   

 

 
Case 1:19-cv-03081-CRC Document 1-1 Filed 10/15/19 Page 11of12.

(Page 9 o£ 12)

SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
CTVIL DIVISION
Civil Actions Branch
S00 Indiana Avenue, N.W., Sulte S000, Washington, D.C..20001
Telephone: (202) 879-1133 * Website: www, decourts.gov

 

DAREN WINGO
Vs. C.A. Na. 2019 CA 005747 B

HILT, INC,
INITIAL ORDER AND ADDENDUM

 

Pursuant! to D.C. Code § 11-906 and District of Columbia Superior Court Rule of Civil Procedure
(“Super, Ct. Civ. R.") 40-I, it is hereby ORDERED as follows: :

(1) Effective this date, this case has assigned to the individual calendar designated below. All future filings
in this case shall bear the calendar number and the judge’s name beneath the case number in the caption. On
filing any motion or paper related thereto, one copy (fort the judge) must be delivered to the Clerk along with the
original.

(2) Within 60 ‘days of the filing of the complaint, plaintiff must file proof of serving on each defendant:
copies of the summons, the complaint, and this Initial Order and Addendum. As to any defendant for whom
such proof of service has not been filed, the Complaint will be dismissed without prejudice for want of
prosecution unless the time for serving the defendant has been extended as provided in Super, Ct. Civ, R. 4(m).

(3} Within 21 days of service as described above, except as otherwise noted in Super. Ct. Civ. R. 12, each
defendant must respond to the complaint by filing an answer or other responsive pleading. As to the defendant
who has failed to respond, a default and judgment will be entered unless the time to respond has been extended
as provided in Super. Ct. Civ, R. 55{a),

(4) At the time and place noted below, all counsel and unrepresented parties shall appear before the
assigned judge at an initial scheduling and settlement conference to discuss the possibilities of settlement and to
establish a schedule for the completion of all proceedings, including, normally, either mediation, case evaluation,
or arbitration. Counsel shall discuss with their clients prier to the conférence whether the clients are agreeable to
binding or non-binding arbitration. This order is the only notice that parties and counsel will receive
concerning this Conference,

(5) Upon advice that the date noted below is inconvenient for any party or counsel, the Quality ‘Review
Branch (202) 879-1750 may continue the Conference once, with the consent of all parties, to either of the two
succeeding Fridays. Request must be made not less than seven business days before the scheduling conference
date.

No other continuance of the conference will be granted except upon motion for good cause shown. -

(6) Parties are responsible for obtaining and complying with all requirements of the General Order for Civil
cases, each judge’s Supplement to the General Order and the General Mediation Order. Copies of these orders
are available in the Courtroom and on the Court’s website http://www.decourts.gov/,

Chief Judge Robert E. Morin

Case Assigned to: Judge WILLLAM M JACKSON
Date: September 3, 2019 ‘
Initial Conference: 9:30 am, Friday, December 13, 2019 cS
Location: Courtroom 219
500 Indiana Avenue N.W.
WASHINGTON, DC 20001

‘CAIO-6O

 
(Page 10

of

Case 1:19-cv-03081-CRC Document 1-1 Filed 10/15/19 Page 12 of 12

12

ADDENDUM TO INITIAL ORDER AFFECTING
ALL MEDICAL MALPRACTICE CASES

In accordance with the Medical Malpractice Proceedings Act of 2006, D.C. Code § 16-2801,
et seq. (2007 Winter Supp.), "[alfter an action is filed in the court against a healthcare provider
alleging medical malpractice, the court shall require the parties to enter into mediation, without
discovery or, if all parties agree[,] with only limited discovery that will not interfere with the
completion of mediation within 30 days of the Initial Scheduling and Settlement Conference
("ISSC"), prior to any further litigation in an effort to reach a settlement agreement. The early
mediation schedule shall be inchided in the Scheduling Order following the ISSC. Unless all
parties agree, the stay of discovery shall not be more than 30 days after the ISSC."
D.C. Cade § 16-2821,

To ensure compliance with this legislation, on or before the date of the ISSC, the Court will
notify all attorneys and pro se parties of the date and time of the early mediation session anc the
name of the assigned mediator. Information about the early mediation date also is available over
the internet at https:/Awww:dccourts.gov/pa/, To facilitate this process, ali counsel and pro se
parties in every medical malpractice case are required to confer, jointly complete and sign. an
EARLY MEDIATION FORM, which must be filed no later than ten (10) calendar days prior to the
ISSC. D.C. Code § 16-2825 Two separate Early Mediation Forms are available. Both forms may be
obtained at www.decourts.gov/medmalmediation. One form is to be used for early mediation with a
mediator from the muiti-door medical malpractice mediator roster; the second form is to be used for
early mediation with a private mediator. Both forms also are available in the Multi-Door Dispute
Resolution Office, Suite 2900, 410 E Street, N.W. Plaintiff's counsel is responsible for eFiling the
form and is required to e-mail a courtesy copy to earlymedmal@desc.gov. Pro se Plaintiffs who
elect not to eFile may file by hand in the Multi-Door Dispute Resolution Office.

A roster of medical malpractice mediators available through the Court's Multi-Door Dispute
Resolution Division, with biographical information about each mediator, can be found at
www.decourts.gov/medmalmediation/mediatorprofiles. All individuals on the roster are judges or
lawyers with at least 10 years of significant experience in medical malpractice litigation.
D.C, Cade § 16-2823(a). If the parties cannot agree on a mediator, the Court will appoint one.
D.C, Cade § 16-2823(b).

The following persons are required by statute to attend personally the Early Mediation
Conference: (1) all parties: (2) for parties that are not individuals, a representative with settlement
authority; (3) in cases involving .an insurance company, a representative of the company with
settlement authority; and (4) attorneys representing each party with primary responsibility for the
case. D.C. Code § 16-2824.

No later than ten (10) days after the early mediation session has terminated, Plaintiff must
eFile with the Court a report prepared by the mediator, including a private mediator, regarding:
(|) attendance; (2) whether a settlement was reached; or, (3) if a settlement was not reached, any
agreements to narrow the scope of the dispute, limit discovery, facilitate future settlement, hold
another mediation session, or otherwise reduce the cost and time of trial preparation.
D.C. Code§ 16-2826. Any Plaintiff who is pro se may elect to file the report by hand with the Civil
Actions Branch. The forms to be used for early mediation reports are available at
www.dccourts.gov/inedinalmediation,

Chief Judge Robert E. Morin

CAIO-~60
